Citation Nr: 1805163	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for right knee osteoarthritis rated as 10 percent since June 13, 2005.

2.  Entitlement to a higher initial rating for left knee osteoarthritis rated as 10 percent since June 13, 2005.

3.  Entitlement to a higher initial rating for right hip limitation of abduction rated as 20 percent from March 7, 2013 to January 25, 2017, and 10 percent thereafter.  

4.  Entitlement to a higher initial rating for right hip limitation of extension rated as 10 percent since June 13, 2005.  

5.  Entitlement to a higher initial rating for right hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, 10 percent from March 7, 2013 to January 25, 2017 and noncompensable thereafter.  

6.  Entitlement to a higher initial rating for left hip limitation of abduction rated as 20 percent from March 7, 2013 to January 25, 2017, and 10 percent thereafter.  

7.  Entitlement to a higher initial rating for left hip limitation of extension rated as 10 percent since June 13, 2005.  

8.  Entitlement to a higher initial rating for left hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, 10 percent from March 7, 2013 to January 25, 2017 and noncompensable thereafter.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1988 to August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  

In May 2016, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was remanded by the Board for further development in November 2016.  

The Board further notes that, in an August 2017 rating decision, the AOJ determined that no revision was warranted in the evaluation of degenerative disc disease of the lumbosacral spine (claimed as arthritis, lower back) status-post fusion procedure at L4-5 and L5-S1.2, and an earlier effective date for the service connected hyperesthesia of the left and right lower extremity due to a clear and unmistakable error was denied.  In October 2017, the Veteran submitted a timely Notice of Disagreement (NOD).  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The Board also notes that in an August 2017 rating decision, the AOJ decreased the evaluation of limitation of abduction of the left hip from 20 percent disabling to 10 percent effective January 25, 2017, the evaluation of limitation of abduction of the right hip from 20 percent disabling to 10 percent effective January 25, 2017, the evaluation of DJD of the left hip limitation of flexion from 10 percent disabling to 0 percent effective January 25, 2017, and evaluation of DJD of the right hip limitation of flexion from 10 percent disabling to 0 percent effective January 25, 2017.  While the Veteran submitted a NOD to the rating decision in October 2017, the Board notes that the initial ratings for these disabilities are already on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran appeals the denial of a higher initial rating for right knee osteoarthritis rated as 10 percent since June 13, 2005; a higher initial rating for left knee osteoarthritis rated as 10 percent since June 13, 2005; a higher initial rating for right hip limitation of abduction rated as 20 percent since March 7, 2013; a higher initial rating for right hip limitation of extension rated as 10 percent since June 13, 2005; a higher initial rating for right hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, and 10 percent thereafter; a higher initial rating for left hip limitation of abduction rated as 20 percent since March 7, 2013; a higher initial rating for left hip limitation of extension rated as 10 percent since June 13, 2005; and a higher initial rating for left hip limitation of flexion rated as noncompensable from June 13, 2005 to March 7, 2013, and 10 percent thereafter.  

The Veteran was most recently afforded a VA examination in January 2017 to assess the severity of his knee and hip disabilities.  While requested to do so, however, the VA examiner did not comply with Correia v. McDonald, 28 Vet. App. 158 (2016), as the VA examiner did not test the range of motion for both knees and hips in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  Furthermore, it was stated that there was pain with range of motion of the knees and hips.  The Board notes, however, that the VA examiner did not state at which degree painful motion began.  

Lastly, it is noted that the VA examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner indicated that determining the extent of motion loss during flares required resort to speculation as the examiner is not present when the Veteran uses his knees and hip over a period of time, which does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, this case must be returned as inadequate for rating purposes.  

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2018.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected knee and hip disabilities.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the hips and knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes for the knees and hips effective June 13, 2005.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

